  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
     Plaintiffs,                    )
                                    )          CIVIL ACTION NO.
     v.                             )            2:14cv601-MHT
                                    )                 (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
     Defendants.                    )

                                ORDER

    Based   on    the    representations           made   at    a   status

conference on the record on September 6, 2019, with

regard to the parties’ proposed mental-health staffing

agreement (doc. no. 2606), and so that the agreement

may be put into swift effect should be parties resolve

their PLRA concerns prior to December 13, 2019, it is

ORDERED   that,   with       regard     to   the   parties’     proposed

mental-health staffing agreement (doc. no. 2606), an

in-person   hearing     is    set     for    November     15,   2019,   at

10:00 a.m., in the Frank M. Johnson Jr. United States
Courthouse Complex, Courtroom 2FMJ, One Church Street,

Montgomery, Alabama.

    DONE, this the 9th day of September, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
